Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This action is responsive to the following communication: Amendment and Terminal Disclaimer filed on 02/18/2021.
2.       Claims 1-15 are pending in the case. Claims 1, 6 and 11 are independent claims. 
Double Patenting
3.	The nonstatutory double patenting rejections on the ground of nonstatutory obvious-type double patenting as being unpatentable over US Patent 9,323,446 (Application No. 13/922,637) and US Patent 9,804,762 (Application No. 14/721,365) are withdrawn, in light of Terminal Disclaimer filed on 02/18/2021.

Allowable Subject Matter
5.	Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 6 and 11 when considered as a whole, are allowable over the prior art of record.  
Regarding claim 1, Miyazawa et al. (US 2012/0056878) teaches 

An electronic device (Figs. 1-2), comprising: 
a touch screen (Figs. 1-2); and 
one or more processors (Fig. 2, controller) configured to control to: 
display, on the touch screen, a first window and a second window, wherein a first screen is displayed in a first direction with respect to the electronic device on the first window and a second screen is displayed in the first direction with respect to the electronic device (Fig. 4 & [0094], objects , 
receive, through the touch screen, a first touch input on the first window (Fig. 4, thumb touch is maintained on the first position, [0209] & Fig 17, when the user rotates the casing 10 with a finger or the like in contact with the touch panel 12, the display or the like on the screen is changed, ST502 of Fig. 17 & [0222], finger touching and rotation angle), 
detect a motion of rotating or tilting the electronic device clockwise or counterclockwise while the first touch input is maintained on a first position of the first window ([0209] & Fig 17, when the user rotates the casing 10 with a finger or the like in contact with the touch panel 12, the display or the like on the screen is changed, ST502 of Fig. 17 & [0222], finger touching and rotation angle; Fig. 4, the rotation is clockwise), 
in response to detecting the motion of rotating or tilting the electronic device while the first touch input is maintained on the first position, determine whether an angle of the electronic device being rotated or tilted is greater than or equal to a threshold value (Fig. 4 & [0094], objects 2 are displayed in the second screen, thumb touch is maintained on the first position, rotation angle is determined, whether objects 2 rotate or not depends on the determined angle; [0020], threshold of rotation angle; [0209] & Fig 17, when the user rotates the casing 10 with a finger or the like in contact with the touch panel 12, the display or the like on the screen is changed, ST502 of Fig. 17 & [0222], finger touching and rotation angle), the orientation change of a second screen is based on determining that the angle of the electronic device being rotated or tilted is greater than or equal to the threshold value while the electronic device is rotated or tilted… and wherein an orientation of the second screen being rotated corresponds to an orientation of the electronic device being rotated or tilted (Fig. 4 and [0020], each three dimensional display object face 2a can be interpreted as a screen, the display object face 2a can be rotated based on if the angle of the inclination of the apparatus  is greater than or equal to a predetermined threshold value, the orientation of the screen objects 2 being rotated corresponds to an orientation of the electronic device being rotated or tilted as shown in Fig. 4).
in the context of other recited limitations of claim 1: 
based on determining that the angle of the electronic device being rotated or tilted is less than the threshold value, display, on the touch screen, the first screen and the second screen in the first direction with respect to the electronic device while the electronic device is rotated or tilted, and 
based on determining that the angle of the electronic device being rotated or tilted is greater than or equal to the threshold value, display, on the touch screen, the first screen in the first direction with respect to the electronic device while the electronic device is rotated or tilted and rotate the second screen to be displayed in a second direction with respect to the electronic device.

Independent claims 6 and 11 have the same scope as claim 1. The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME DUCKWORTH/
Examiner, Art Unit 2179
/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179